DENNIS, Justice,
concurring.
I respectfully concur.
I dissented in State v. Reeves, 427 So.2d 403 (La.1982) (on rehearing), being of the *1021opinion that Article I, § 5 of the Louisiana Constitution protects citizens against the warrantless electronic surveillance of private conversations even when one party to the conversation consents to the surveillance. While I still subscribe to my dissenting position, I recognize that Reeves is now controlling law in Louisiana, and thus disposes of defendant’s assignments of error numbers 1 and 2. However, I concurred in the majority opinion herein to clarify certain overly broad language employed by the majority. We did not hold in Reeves that our Article I, § 5 is merely coextensive with the Fourth Amendment in its protection. In fact, our observation that the Louisiana provision includes an express prohibition against “invasions of privacy” not found in the Fourth Amendment at the very least leaves open the issue of the scope' of Article I, § 5’s protection. State v. Reeves, supra, at 412. However, we did hold in Reeves that the Louisiana rule does not prevent the warrantless surveillance by government agents of a private conversation when one of the parties thereto consents, and since that is the exact factual situation presented in the instant case, I must agree with the majority’s disposition of these assignments.